DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1, 8, and 15.

Applicant cancelled claims 3, 6, 10, 13, 17, and 20.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 14-16, 18, and 19 are pending and have been examined.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Regarding 112 Rejections
Examiner initially rejected claims 3, 10, and 17 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant cancelled these claims to address the issue, thus rendering the rejection moot. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (tracking currency/cash transactions) with a business solution (a receipt). Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to use a blockchain to track transactions. Applicant is merely creating a digital version of a receipt. There is no technical limitation that prevents this from occurring. Applicant is not addressing a technical deficiency in the art. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Applicant merely alleges the claims amount something other than what is well understood, routine, and conventional. Applicant has not provided any analysis that the claims meet this standard. Applicant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 8, and 15, there is no written support for the limitation “wherein each of the plurality of currency identifiers is associated with a corresponding one of a plurality of blockchains”. The specification does not teach a plurality of blockchains. Paragraphs [0025-26] appear to reflect the tracking database (of all the currency identifiers) may be embodied on a blockchain. It does not seem to teach that each currency identifier has its own corresponding blockchain.

Regarding claims 1, 8, and 15, there is no written support for the limitation “verifying that a final block of a first blockchain associated with the first currency identifier indicates that the first entity identifier is recorded as a current owner of the first physical currency unit”. There is no support for verifying the final block of a blockchain.

Regarding claims 1, 8, and 15, there is no written support for the limitation “append a new block as the final block of the first blockchain”. While there is support for creating and storing a new record in the transaction history, and the transaction history may take the form of a block chain, there is no support for appending a new block to the blockchain.

Regarding claims 1, 8, and 15, there is no written support for the limitation “subsequent to appending the new block to the first blockchain as the final block, receive, from the application executing on a third entity computing device, a second transfer initiation message including the first currency identifier, the first entity identifier, and a third entity identifier of the plurality of entity identifiers, the second transfer initiation message indicating that the first entity intends to transfer the first physical currency unit to a third entity of the plurality of entities, as identified by the third entity identifier”. There is no support for this series of actions occurring.

Regarding claims 1, 8, and 15, there is no written support for the limitation “in response to the second transfer initiation message, read the final block of the first blockchain to identify the current owner of the first physical currency unit, wherein the final block indicates that the second entity identifier is recorded as the current owner”. There is no support for this series of actions occurring.

Regarding claims 1, 8, and 15, there is no written support for the limitation “and in response to the current owner being other than the first entity identified in the second transfer initiation message, prevent a new block identifying the third entity from being appended to the first blockchain and transmit a decline message to the application executing on the third entity computing device”. There is no support for this series of actions occurring.

Claims 2, 4, 5, 9, 11, 12, 14, 16, 18, and 19 are rejected due to their dependence on claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 8, 9, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of creating (financial) records. 

Claims 1, 8, and 15 recite the limitations of: 
a plurality of currency identifiers, the plurality of currency identifiers associated with a respective plurality of physical currency units, wherein each currency identifier uniquely identifies the respective physical currency unit,
wherein each of the plurality of currency identifiers is associated with a corresponding one of a plurality of blockchains; 
a plurality of entity identifiers, the plurality of entity identifiers associated with a respective plurality of individual currency accounts associated with a respective plurality of entities, wherein each entity identifier uniquely identifies the respective entity and the respective individual currency account; 
a first transfer initiation message including a first currency identifier of the plurality of currency identifiers and a first entity identifier and a second entity identifier of the plurality of entity identifiers, the first transfer initiation message indicating that a first entity of the plurality of entities, as identified by the first entity identifier, intends to transfer a first physical currency unit, as identified by the first currency identifier to a second entity of the plurality of entities as identified by the second entity identifier; 
in response to the first transfer initiation message, verify that the first transfer initiation message is legitimate by verifying that a final block of a first blockchain associated with the first currency identifier indicates that the first entity identifier is recorded as a current owner of the first physical currency unit;
in response to the verification, append a new block as the final block of the first blockchain, wherein the new block records the second entity identifier of the second entity as the owner of the first physical currency unit associated with the first currency identifier; 
and add the first physical currency unit to a second individual currency account of the plurality of individual currency accounts,
wherein the second individual currency account is associated with the second entity identifier, 
and enables the second entity to access contents of the second individual currency account;
subsequent to appending the new block to the first blockchain as the final block, a second transfer initiation message including the first currency identifier, the first entity identifier, and a third entity identifier of the plurality of entity identifiers, the second transfer initiation message indicating that the first entity intends to transfer the first physical currency unit to a third entity of the plurality of entities, as identified by the third entity identifier; 
in response to the second transfer initiation message, read the final block of the first blockchain to identify the current owner of the first physical currency unit, wherein the final block indicates that the second entity identifier is recorded as the current owner; 
and in response to the current owner being other than the first entity identified in the second transfer initiation message, prevent a new block identifying the third entity from being appended to the first blockchain 
and a decline message.


As drafted, these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a computing device, a processor, a memory, a tracking database, a memory device, a non-transitory computer-readable medium, computer executable instructions, an application, a tracking database; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
store a plurality of currency identifiers;
store a plurality of entity identifiers;
receive a first transfer initiation message;
store a second record;
receive a second transfer initiation message
and transmit a decline message to the application executing on the third entity computing device.


as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device, a processor, a memory, a tracking database, a memory device, a non-transitory computer-readable medium, computer executable instructions, an application, a tracking database; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
store a plurality of currency identifiers;
store a plurality of entity identifiers;
receive a first transfer initiation message;
store a second record;
receive a second transfer initiation message
and transmit a decline message to the application executing on the third entity computing device.


as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0041-0044], [0081-0091] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, Applicant’s claims are not patent eligible. 

Dependent claims 2, 4, 5, 9, 11, 12, 14, 16, 18, and 19 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 4, 5, 9, 11, 12, 14, 16, 18, and 19 are directed to an abstract idea. Thus, the dependent claims 2, 4, 5, 9, 11, 12, 14, 16, 18, and 19 are not patent-eligible either.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant has amended its claims. Examiner conducted an updated prior art search. In view of the updated prior art search, Examiner will not provide a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693